Dissenting Opinion.
Ficnneu, J.
This case differs from that of Kane just decided only in the particular that, while the order sentences the present relator to-imprisonment for thirty days, it imposes upon him a flue of only twenty-five dollars.
For the reasons given in my dissenting opinion in that case, I think the order should be set aside in so far as the sentence of imprisonment is concerned.
But the fine is within the limits of the authority conferred by Art. 331 C. P., and if the action of the court is not invalid on other grounds, 1 see not why the order, to that extent, may not stand.
This raises the question whether the refusal of a witness “to answer-t-iuthfully” questions propounded to him, can constitute a punishable contempt of court.
Art. 131 0- P. confers upon judges of the district court “tlie power to punish all contempts of their authority by fine not exceeding fifty dollars and imprisonment not exceeding ten days.”
It is not our province, in a certiorari proceeding, to review the facts-of the particular case and pass upon the correctness of the judge’s decision. The facts are not before us and we have no concern with them.
If refusal of a witness to “ answer truthfully” questions propounded to him can, in any case, constitute a punishable contempt, we are bound to assume that the judge has correctly exercised the discretion. *316confided in liim, and not subject to our review, in deciding that .such a case was presented here.
T cannot say that such refusal to “answer truthfully” might not, under circumstances easily conceivable, constitute a contempt. The object of courts of justice is to elicit truth. The plain duty of witnesses, confirmed by the oath administered to them, is to answer truthfully. The judge has the right to command and require the witness so to answer, and while we do not say that every perjury is to be treated as a contempt of court, yet perjury may be so impudent, flagrant and persistent, as to insult the dignity- of the court, consume its time and embarrass its proceedings. Thus, suppose it were desired to elicit from the witness an answer as to some patent fact in order to make it appear on the record, and the witness should persist in making- evasive and false answers, evidently known to be such by himself and by the judge, and, in despite of warning- and command, should refuse to answer' truthfully, would the judge be required to tolerate such effrontery and such trifling- with liis time and dignity?
Other cases might he supposed, in infinite variety, equally obnoxious, equally insulting to the dignity of the court, and obstructive of the decent and orderly administration of justice.
A judge has the rig-lit to protect his court against such unseemly conduct and that right is properly vindicated by the process for contempt.
We think the case falls within the authority of White’s case, 32 Ann-1222.
1 regret, beyond measure, that this Court has gone so far as to withdraw from inferior courts the salutary and essential power of protecting themselves against such abuses as 1 have indicated above.
T concur in. that portion of the decree which annuls the imprisonment but dissent from that which releases the fine.